Citation Nr: 1710001	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-27 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.  

This appeal arises from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

In March 2017, prior to the promulgation of a decision, the Veteran requested to withdraw his appeal regarding the issue of entitlement to an increased evaluation for posttraumatic stress disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning entitlement to an increased rating for posttraumatic stress disorder have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b).

In March 2017, the Veteran requested to withdraw his appeal regarding entitlement to an increased rating for posttraumatic stress disorder.  Thus, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction over this issue and it is dismissed.


ORDER

The claim of entitlement to an increased rating for posttraumatic stress disorder is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


